46 N.J. 279 (1966)
216 A.2d 387
TERRELL H. HALLMAN, PLAINTIFF-APPELLANT,
v.
STATE PAROLE BOARD, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued December 7, 1965.
Decided January 24, 1966.
*280 Mr. Edward G. D'Alessandro argued the cause for appellant (Messrs. Friedman & D'Alessandro, attorneys).
Mr. Eugene T. Urbaniak, Deputy Attorney General, argued the cause for respondent (Mr. Arthur J. Sills, Attorney General of New Jersey, attorney, Mr. Urbaniak, of counsel).
The opinion of the court was delivered
PER CURIAM.
In this proceeding Hallman attacked the order of the State Parole Board revoking his parole and recommitting him to prison. It now appears that since the revocation he has been convicted of crime again in the United States District Court for the District of New Jersey. That offense of which he has been found guilty in substantial part was the basis upon which the revocation was based. Under the circumstances the issue presented to us is now moot. Accordingly the appeal is dismissed.
For dismissal  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR and HALL  5.
Opposed  None.